I will assume the correctness of the holding in the opinion of Mr. Justice Cosgrove that the tax provided for in the Act of 1930 is an excise tax and not a license tax upon an occupation or business. As a matter of fact however the title of the Act purports to impose a license tax upon gasoline (how this can be done is inconceivable), while the body of the Act requires the payment of a license tax by the "person, firm, corporation, municipality, county or subdivision thereof," which imports into this State and keeps in storage gasoline intended to be stored or used, of 6 cents per gallon.
(Attention should also be called to the fact that the tax is sought to be imposed upon importations from a foreign country, which is clearly contrary to the constitution. But as such an importation is not involved in the present suit, this objection may be waived.)
The Sonneborn case, 262 U.S. 506, 43 S.Ct., 643,67 L.Ed., 1095, draws a distinction between importations from a foreign country and interstate commerce; it abrogates the rule which had been applied by what is known as the "Original Package" cases, the basis of which was that a sale and delivery after the transportation had been completed was a part of the interstate movement, and declares that an interstate shipment after delivery to and storage by the consignee and subsequently sold and delivered in original package *Page 139 
in the state of delivery, may be made the basis of an occupation tax upon the consignee.
Assuming that a delivery to and storage by the consignee, without a sale, comes within the same rule, I think that the condition upon which the Sonneborn case was decided, does not exist in the present case. That condition is thus expressed in the Sonneborn case: "* * * When theState tax applies to all wholesale dealers in oil engaged inmaking sales and delivery in Texas. * * * The oil had come to a state of rest in the warehouse of the appellants, and had become a part of their stock with which they proposed to do business as wholesale dealers in the State. The interstate transportation was at an end, and whether in the original packages or not, a State tax upon the oil as property or upon its sale in the State, if the State law levied thesame tax on all oil or all sales of it, without regard to origin, would be neither a regulation nor a burden of the interstate commerce of which this oil had been the subject. * * * A State tax upon merchandise brought in from another state or upon its sales, whether in original packages or not, after it has reached its destination and is in a state of rest,is lawful only when the tax is not discriminating in its incidenceagainst the merchandise because of its origin in anotherState."
It is clear from the terms of the Act of 1930 that it applies exclusively to importations "from any other State or foreign country," which constitute, as recognized by the Act, "interstate commerce."
It is alleged in the complaint, and admitted by the demurrer, that gasoline is manufactured from the raw product in South Carolina; the Act has no application to it; necessarily a discrimination against interstate commerce. The fact, if it be a fact, that the tax is being collected from such manufacturers in this State does not alter the situation; they are not required under the Act to pay it while in storage. *Page 140 
This I think is sufficient to show the unconstitutionality of the Act in its present form; I am not to be understood as approving or disapproving the conclusions announced in the leading opinion upon other questions involved in the appeal.